Citation Nr: 0113204	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-21 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran retired in June 1967 after 20 years of active 
military service.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which, in pertinent part, denied service connection for 
tinnitus.

The September 1999 rating decision also denied the veteran's 
claims of service connection for right and left eye disorders 
as not well grounded.  However, the veteran only initiated an 
appeal to the denial of tinnitus.  Nevertheless, the Board 
notes that Section 7(b) of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
provides that cases denied as not well grounded which became 
final after July 14, 1999, may be readjudicated upon the 
request of the claimant or the Secretary's own motion.  
General Counsel for VA held in a precedential opinion that 
the agency of original jurisdiction (i.e., the RO) should 
first readjudicate a claim under section 7(b) of the VCAA.  
VAOPGCPREC 3-2001.  The precedent opinions of the VA General 
Counsel's Office are binding upon the Board.  38 U.S.C.A. § 
7104 (West 1991 & Supp. 2000).  Accordingly, this matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

The veteran's tinnitus cannot be clearly disassociated from 
his service-connected bilateral sensorineural hearing loss.


CONCLUSION OF LAW

Tinnitus is proximately due to or the result of a service-
connected disability.   38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.310 (a) (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), to be codified at 38 U.S.C.A. § 5103A.  
Further, the Secretary shall notify a claimant of the 
evidence necessary to substantiate a claim for benefits.  Id. 
to be codified at 38 U.S.C.A. § 5103.  

The Board notes that the RO did not have the benefit of the 
explicit provisions of the VCAA when it adjudicated the case 
below.  VCAA, among other things, eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Although the RO denied the tinnitus claim as not well 
grounded, the Board concludes that no additional development 
is required under the VCAA in that the veteran is entitled to 
a grant of service connection for tinnitus.

The veteran has contended that he has tinnitus due to in-
service acoustic trauma.  He has also asserted that his 
tinnitus is secondary to his service-connected bilateral 
sensorineural hearing loss.

The veteran's service medical records contain no diagnosis of 
or treatment for tinnitus during active service, nor 
complaints of acoustic trauma.  However, there is evidence of 
hearing loss during service.  For example, the veteran's 
January 1967 retirement examination includes audiometric 
findings which reflect a bilateral hearing loss disability 
pursuant to  38 C.F.R. § 3.385.  Moreover, it was stated on 
the retirement examination that there was decreased hearing 
loss in the high frequencies (3,000 to 6,000 Hertz), and that 
it had been present since at least March 1957.  Service 
connection is currently in effect for bilateral hearing loss, 
to include high frequency hearing impairment.

Various post-service medical records are also on file from 
Wilford Hall USAF Medical Center, and the Robert L. Thompson 
Strategic Hospital, which show treatment for sensorineural 
hearing loss.  Also, one of the Wilford Hall medical records 
noted that the veteran was positive for tinnitus.  Similarly, 
at a November 1999 VA audio examination, the veteran reported 
constant left ear tinnitus.  He described the tinnitus as a 
high-pitched fluttering sound that was first noted in March 
1999.

The veteran has submitted medical treatise evidence in the 
form of a document downloaded from the internet, apparently 
from THE MERCK MANUAL website, entitled "Noise-Induced 
Hearing Loss."  Among other things, this evidence stated 
that high-frequency tinnitus usually accompanied the hearing 
loss. 
In a February 2001 statement, the veteran's representative 
cited to THE CECIL TEXTBOOK OF MEDICINE, to support the 
contention that both sensorineural hearing loss and tinnitus 
may be caused by acoustic trauma.  Therefore, the 
representative contended that the pathology underlying the 
current tinnitus could not be clearly disassociated from the 
sensorineural hearing loss.

The Court has held that, in determining whether a medical 
article or treatise evidence provides a nexus between a 
current disability and active service, that such evidence, 
standing alone, is sufficient if it discusses generic 
relationships with a degree of certainty such that, under the 
facts of the specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  See Wallin v. West, 11 
Vet. App. 509 (1998).  Here, the Board finds that the above 
medical treatise evidence is sufficient to provide a nexus 
between the veteran's tinnitus and his service-connected 
hearing loss, particularly considering his history of 
inservice acoustic trauma and the fact that his service- 
connected bilateral hearing loss includes a high frequency 
hearing deficit.  Further, the Board notes that no medical or 
scientific evidence is on file which refutes the medical 
article evidence noted above.  The Court has long maintained 
that the Board cannot reject medical evidence, or reach an 
opposite conclusion, based solely on its own unsubstantiated 
opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Based on the foregoing, and resolving all reasonable doubt in 
favor of the veteran, the Board concludes that the pathology 
underlying the veteran's tinnitus cannot be clearly 
disassociated from his service-connected bilateral 
sensorineural hearing loss.  See 38 C.F.R. § 3.102.  
Accordingly, service connection for tinnitus as secondary to 
his service-connected hearing loss is warranted.  38 C.F.R. 
§ 3.310(a).






ORDER

Entitlement to service connection for tinnitus is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

